         Case 1:19-cv-02305-AJN Document 113 Filed 06/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     6/17/2021

 U.S. Bank National Association, as Trustee for
 GSAMP Trust 2007-HE1,

                       Plaintiff,                                 19-cv-2305 (AJN)

               –v–                                                19-cv-2307 (AJN)

 Goldman Sachs Mortgage Company, L.P, et al.,                          ORDER

                       Defendants.




 U.S. Bank National Association, as Trustee for
 GSAMP Trust 2007-HE2,

                       Plaintiff,

               –v–

 Goldman Sachs Mortgage Company, et al.,

                       Defendants.




ALISON J. NATHAN, District Judge:

       The District has just announced that it will observe the Juneteenth holiday on June 18,

2021, and the Court is not available for a conference during the following week. Thus, the

telephone conference scheduled for June 18, 2021, is adjourned to June 28, 2021, at 11:00 a.m.

The parties and members of the public may access the proceeding at the scheduled time by

dialing (888) 363-4749 and entering access code 919-6964.

       SO ORDERED.
    Case 1:19-cv-02305-AJN Document 113 Filed 06/17/21 Page 2 of 2




Dated: June 17, 2021
       New York, New York
                                     ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge
